UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7834



JAMES STATON, JR.,

                                           Petitioner - Appellant,

          versus


D. SCOTT DODRILL, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-01-111-HC-BR)


Submitted:   February 14, 2002         Decided:     February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Staton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Staton, Jr., seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2241 (1994) petition.      We dismiss the

appeal for lack of jurisdiction because Staton’s notice of appeal

was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Febru-

ary 15, 2001.   Staton’s notice of appeal was filed on October 12,

2001.   Because Staton failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dis-

miss the appeal.   We dispense with oral argument   because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2